                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                    Plaintiff,

              vs.                                             Case No. 20-CR-26

YOUSEF BARASNEH,

                    Defendant.


  UNOPPOSED MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE

      Yousef Barasneh moves this Court to modify the conditions of his pretrial release.

Specifically, he asks only that the Court modify the location restriction component of his

release conditions by changing his status from “curfew” to “open schedule” status while

maintaining the condition that he wear an ankle bracelet with its GPS monitoring

capability. As grounds for this motion, undersigned counsel states the following:

      1.      On January 17, 2020, the Court released Barasneh on conditions that

included location monitoring at the home detention level. See R. 4, Order Setting

Conditions of Release. Currently, Barasneh is on “curfew” status.

      2.      Over the last month, Barasneh’s counsel has had discussions with Assistant

United States Attorney Ben Proctor and United States Probation Officer Rebecca Capstick

regarding a modification of these conditions. The parties have agreed that, with the

Court’s approval, Barasneh can move from “curfew” to “open schedule” status. The

parties do not ask the Court to remove the location monitoring component of Barasneh’s


                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc.
           Case 2:20-cr-00026-PP Filed 03/05/21 Page 1 of 2 Document 44
pretrial release conditions, which includes GPS monitoring and exclusion zones as set

forth in the order. See Id.

       For these reasons, Yousef Barasneh respectfully asks this Court to modify the

location restriction component of his pretrial release conditions by changing his status

from “curfew” “open schedule” status.

       Dated at Milwaukee, Wisconsin, this 5th day of March, 2021.

                                        Respectfully submitted,

                                        /s/ John W. Campion
                                        John W. Campion, WI Bar #1002697
                                        Federal Defender Services
                                            of Wisconsin, Inc.
                                        517 E. Wisconsin Avenue – Room 182
                                        Milwaukee, WI 53202
                                        Tel. (414) 221-9900
                                        Email: john_campion@fd.org

                                        Counsel for Defendant, Yousef Barasneh




                                           2
                                                                     Federal Defender Services
                                                                             of Wisconsin, Inc.

          Case 2:20-cr-00026-PP Filed 03/05/21 Page 2 of 2 Document 44
